                                                                                                Case 2:18-cv-01368-JCM-CWH Document 17 Filed 12/10/18 Page 1 of 2



                                                                                           1   Suzanne L. Martin
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletreedeakins.com
                                                                                               Brian L. Bradford
                                                                                           3
                                                                                               Nevada Bar No. 9518
                                                                                           4   brian.bradford@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           7
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendants Titanium Metals Corporation
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                UNITED STATES DISTRICT COURT
                                                                                          11                                 FOR THE DISTRICT OF NEVADA

                                                                                          12   HUBERT M. MCINTOSH, an individual,                   Case No.: 2:18-cv-01368-JCM-CWH
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                         Plaintiff,
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                                                        STIPULATION AND ORDER OF
                                                                                          14   vs.                                                       DISMISSAL OF CASE, WITH
                                                                                          15                                                                    PREJUDICE
                                                                                               TITANIUM METALS CORPORATION, a
                                                                                               foreign corporation; PRECISION CAST
                                                                                          16
                                                                                               PARTS CORP dba TIMET; DOES 1 through
                                                                                          17   10 inclusive; ROES
                                                                                               CORPORATIONS/ENTITIES 1 through 10,
                                                                                          18   inclusive,
                                                                                          19                         Defendants.
                                                                                          20

                                                                                          21

                                                                                          22           Defendant Titanium Metals Corporation (“Defendant”) and Plaintiff Hubert M. McIntosh

                                                                                          23   (“Plaintiff”), by and through their respective undersigned counsel, hereby stipulate that all claims

                                                                                          24   Plaintiff had or may have had against Defendant, that are contained in, are reasonably related to, or

                                                                                          25   could have been brought in the above-captioned action, are hereby dismissed, with prejudice, in

                                                                                          26   their entirety.

                                                                                          27   ...

                                                                                          28   ...
                                                                                                Case 2:18-cv-01368-JCM-CWH Document 17 Filed 12/10/18 Page 2 of 2



                                                                                           1         Each party is to bear their own fees and costs.

                                                                                           2   DATED this 10th day of December, 2018.         DATED this 10th day of December, 2018.

                                                                                           3   THE THATER LAW GROUP, P.C.                     OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                              P.C.
                                                                                           4
                                                                                               /s/ M. Lani Esteban-Trinidad                   /s/ Brian L. Bradford
                                                                                           5
                                                                                               M. Lani Esteban-Trinidad                       Suzanne L. Martin
                                                                                           6   Nevada Bar No. 6967                            Nevada Bar No. 8833
                                                                                               7000 Smoke Ranch Rd., Suite C                  Brian L. Bradford
                                                                                           7   Las Vegas, NV 89128                            Nevada Bar No. 9518
                                                                                               Attorneys for Plaintiff                        Wells Fargo Tower
                                                                                           8                                                  Suite 1500
                                                                                           9                                                  3800 Howard Hughes Parkway
                                                                                                                                              Las Vegas, NV 89169
                                                                                          10                                                  Attorneys for Defendant Titanium Metals
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                              Corporation
                                                                                          11
                                                                                                                                           ORDER
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13         IT IS SO ORDERED:
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                       _____________________________________
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                                          15
                                                                                                                                           December 14, 2018
                                                                                                                                   DATED: _______________________________
                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                               2
